Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 08/24/21.
Claims 1, 11, 21-25, and 27-38 are pending in the application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/21 has been entered.



Response to Arguments
Applicant's arguments filed 08/24/21 have been fully considered and are persuasive; however, a new ground of rejection is entered.  As per the 35 USC 101 analysis, the Examiner respectfully submits an amendment reflecting that the claimed “offset the amount of energy usage by the user profile” is a controlled offset would appear to specifically link the abstract idea to the field of energy management.  Also, non-limiting examples for specifically linking the abstract idea to the field of energy are described below, Applicant’s published specification, 
 “FIG. 10 illustrates a flowchart of a method for using a smart grid platform to manage energy usage in a building. The method may include aggregating/storing energy from one or more energy-producing devices (1002). The method may also include receiving commands to control energy usage (1004). These commands may be received from energy control devices through a virtualization layer as described above. Additionally, these commands may be generated by the energy virtualization layer itself according to an energy usage plan, budget, or schedule. The method may also include providing energy to one or more energy consuming devices (1006). Energy may be provided through a standardized physical interface as described above. The method may further include providing commands to the one or more energy consuming devices (1008). These commands may be provided to govern the usage of these energy consuming devices while they are receiving energy from the virtual grid platform.”
 








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, 21-25, and 27-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claims 1 and 11 are directed to statutory categories comprising a system and a method.  Accordingly, claims 1 and 11 comprise appropriate subject matter.  Claims 1 and 11 comprising the following limitation:
manage a plurality of energy-producing devices and a plurality of energy- consuming devices at the first location and a second location; manage a user profile associated with energy usage across a plurality of locations; and offset the amount of energy usage by the user profile at the first location with the amount of energy production by the user profile at the second location such that the user profile is portable across the plurality of locations.
   The limitation of manage a plurality of energy-producing devices and a plurality of energy-consuming devices in combination with offsetting the amount of energy usage by the user profile at a respective location, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
         Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).

     This judicial exception is not integrated into a practical application because the claim recites the additional limitations of detect an amount of energy usage from the plurality of energy-consuming devices by the user profile at the first location; detect an amount of energy production from the plurality of energy-producing devices by the user profile at the second location; and a 
      The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  As discussed above, the additional elements of detecting represent insignificant extra solution activity which is considered well-understood, routine, conventional activity, see MPEP 2106.05(d)(i-ii).  Under BRI, a hypervisor and policy engine represent computing tools by providing mere instructions to apply the abstract idea.
   Claim 11 is rejected under the same rational as claim 1 with the exception of the additional limitation of operating a hypervisor layer at a first location, which does not impose a meaningful limitation on the abstract idea because its represents the use of a computing tool for applying the abstract idea, MPEP 2106.05(f). 
    Claim 21 inherits the abstract idea of claim 1 and further include a comparison step, which but for the recitation of generic computing components, can practically be performed in the mind.
   Claim 22 inherits the abstract idea of claim 1 and recites an additional limitation of increasing a second allotment of energy associated with a user profile, which but for the recitation of 
    Claim 23 does not integrate the abstract idea into a practical application because the displaying energy usage and energy production associated with the user profile is mere insignificant extra solution activity, MPEP 2106.05(g); the limitations generally link the abstract idea to the field of energy, MPEP 2106.05(h); and represents well understood, conventional, and routine, MPEP 2106.05(d(i-ii)
    Claims 24-25 are rejected under the same rationale as claim 23, and furthermore, the unified view representation is well-understood, conventional, and routine as evidenced by the applied prior art of record, infra claim 24 analysis.
   Claim 27 inherits the abstract idea of claim 1, wherein the respective “govern use…” limitations, but for the recitation of generic computing components, can practically be performed mentally.
   Claim 28 does not practically limit the abstract idea because the execution of a demand response program generally links the abstract idea to the field of energy, MPEP 2106.05(h).
    Claim 29 recites the additional limitations of generate an energy credit and transfer which generally links the abstract idea to the field of energy, and furthermore, represents an abstract idea of economic practices.
  Claim 30 recites the additional limitation of allowing more energy use which represents a mental process of decision making. 
   Claims 31-38 further recite contextual limitations comprising banked energy; maintaining a virtual grid connection, an office building, a home, solar panels, battery insertion, and 

.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DARRIN D DUNN/Patent Examiner, Art Unit 2117